         Case 1:17-cr-00680-CM Document 161 Filed 02/26/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     February 26, 2019

Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    United States v. Craig Carton and Michael Wright, 17 Cr. 680 (CM)

Dear Chief Judge McMahon:

        The Government respectfully writes to confirm that, as per discussions with your Honor’s
deputy clerk, the sentencing of Michael Wright will take place on March 7, 2019 at 2:30 p.m. and
the sentencing of Craig Carton will take place on March 15, 2019 at 10:30 a.m.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                        By:       /s/
                                              Elisha J. Kobre/Brendan F. Quigley
                                              Assistant United States Attorneys
                                              (212) 637-2599 / 2190
